DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–18 and 21–22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites:
“1. An air filtration media element for removal of particulates from an airstream element comprising: 
a) a first plurality of flutes having open upstream ends; and 
b) a second plurality of flutes having open upstream ends, the second plurality of flutes arranged in a parallel flow configuration with the first plurality of flutes; the second 
wherein the first plurality of flutes and second plurality of flutes have a common upstream and common downstream face.
wherein the first and second plurality of flutes contain closures proximal the common downstream face; and 
wherein when loading of the filter element with dust under substantially constant velocity, the first and second plurality of flutes perform as follows: 
a) the first plurality of flutes and second plurality of flutes have substantially equal initial pressure drop from the upstream face to the downstream face; 
b) the first plurality of flutes has an initial velocity greater than the initial velocity of the second plurality of flutes; 
c) during dust loading: 
i) the pressure drop across the first plurality of flutes and second plurality of flutes remains substantially equal relative to one another while the velocity of the first and second plurality of flutes is changing relative to one another; and 
ii) the velocity across the first plurality of flutes decreases and the velocity across the second plurality of flutes increases at least until the velocity across the second plurality of flutes is greater than the velocity across the first plurality of flutes.” Emphasis added. 

Applicant has not pointed out where the amended claim 1 is supported, nor does there appear to be a written description of the claim limitation “wherein the first and second plurality of flutes contain closures proximal the common downstream face” in the application as filed. The examiner did a keyword search in applicant’s disclosure using keywords “closure,” “glue,” “adhesive,” “compressed media” and “plug,” however, the examiner was not able to find support for the claim limitation. Therefore, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported. 
Claims 2–18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) as they depend from claim 1. 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 1–8, 15–18 and 21–22 are rejected under 35 U.S.C. 103 as being obvious over Brown, US 2015/0211452 (“Brown”) in view of Wagner et al., US 2003/0121845 A1 (“Wagner”). 
Claims 9–11 are rejected under 35 U.S.C. 103 as being obvious over Brown in view of Wagner and Rocklitz et al., US 2014/0325946 (“Rocklitz”)1. 
Claims 12–14 are rejected under 35 U.S.C. 103 as being obvious over Brown in view of Wagner and Decoster et al., US 2018/0369735 (“Decoster”). 
Claim 1 describes an air filtration element for removal of particulates from an airstream. The air filtration element comprises the structural features of a first plurality of flutes having open upstream ends and a second plurality of flutes having open upstream ends. The second plurality of flutes are arranged in a parallel flow configuration with the first plurality of flutes. The second plurality of flutes exhibit differences in flute shape, flute size, flute height, flute width, flute length, cross-flute area, or filter media relative to the first plurality of flutes. The first plurality of flutes and second plurality of flutes have a common upstream and common downstream face. The first and second plurality of flutes contain closures proximal the common downstream face. 
Claim 1 also describes the performance characteristics of when loading of the filter element with dust under substantially constant velocity, the first plurality of flutes and second plurality of flutes have substantially equal initial pressure drop from the upstream face to the downstream face. The first plurality of flutes has an initial velocity greater than the initial velocity of the second plurality of flutes. The pressure drop across the first plurality of flutes and second plurality of flutes remains substantially equal relative to one another while the velocity of 
It is noted here that the terms “substantially constant” and “substantially equal” with regard to velocity and pressure are not indefinite as a person of ordinary skill in the art would understand that there are some variability in velocity and pressure in a filter element, and one of ordinary skill in the art would appreciate that such parameters can still be substantially constant. 
Fig. 5 of Applicants disclosure discloses filter media element 500 with one type of filter media comprising a first plurality of flutes 510 and a second plurality of flutes 520. Spec. Fig. 5, p. 31, ll. 25–31. The first plurality of flutes 510 are wider than the second plurality of flutes 520 but have roughly the same height. Spec. Fig. 5, p. 31, ll. 25–31. Fig. 5 of the instant disclosure has all the structural and performance features of the claimed invention. 

    PNG
    media_image1.png
    767
    650
    media_image1.png
    Greyscale

 Brown teaches a fluted filter media pack 400 for removal of particulates from an airstream. Brown Fig. 4, [0058].  The media pack 400 comprises a first plurality of flutes 406 and a second plurality of flutes 408 arranged in a parallel flow configuration. Id. at Fig. 4, [0058]. Brown also teaches that its second plurality of flutes 408 have a different shape or cross sectional area than flutes 406. Id. at Fig. 4, [0058]. Brown teaches that its flutes 406 and 408 have a common upstream face and common downstream face. Id. at Fig. 4, [0058].  Additionally, Brown teaches in an alternative embodiment that the upstream ends of either flutes 606 or 608 are typically plugged and additional plugging occurs at other locations along at least some of the flutes. Id. at Fig. 6, [0066]. Brown also teaches that the downstream end of the flutes 606 or 608 are plugged near the downstream end of the flute. Id. It would therefore have been a routine engineering choice to plug at least some of the first and second flutes proximal the common downstream face for purposes such as creating flute channel volume asymmetry, which is related with upstream and downstream open media volume. Id. at [0059]. Brown teaches that the flute channel volume asymmetry is beneficial for various reasons, including improved fluid flow and improved loading performance. Id. at [0059]. 

    PNG
    media_image2.png
    455
    480
    media_image2.png
    Greyscale

Brown does not explicitly teach performance parameters such as initial pressure drop, initial velocity, the pressure drop and velocity change during dust loading. However, Brown’s Fig. 4 embodiment has the same structural features as Applicant’s Fig. 5 embodiment because the filter element is made of a single filter media type, and the first flutes 406 are wider than the second flutes 408, with each flute type 406, 408 having roughly the same height.  Since the claimed and prior art products are identical or substantially identical in structure, claimed properties of functions are presumed to be inherent. MPEP 2112.01(I).
Additionally, it is noted here that Brown does not explicitly specify how a fluid flows through the fluted filter media 400. In the analogous art of fluted filter media, Wagner discloses a fluid flow direction in the fluted media 400, where all the flutes have open upstream ends. Wagner Fig. 4, [0048]. It would have been obvious for Browns first plurality of flutes 406 and second plurality of flutes 408 to have open upstream ends as such design is recognized in the fluted filter media art as being suitable for fluted filter media. 
Claim 2 describes the air filtration media element of claim 1, a transition from the velocity of the first plurality of flutes is greater than the second plurality of flutes to the velocity of the second plurality of flutes being greater than the first plurality of flutes occurs before the media element has loaded to 10 percent of dust loading capacity. Claim 3 describes the air filtration media element of claim 1, a transition from the velocity of the first plurality of flutes being greater than the second plurality of flutes to the velocity of the second plurality of flutes being greater than the first plurality of flutes occurs before the media element has loaded to 15 percent of dust loading capacity. Claim 4 describes the air filtration media element of claim 1, a transition from the velocity of the first plurality of flutes being greater than the second plurality 
While Brown does not explicitly disclose any details about velocity transition versus dust loading capacity, the claimed properties of functions are presumed to be inherent since the filter element disclosed by Fig. 5 of the instant disclosure is substantially identical to Brown’s filter media 400 of Fig. 4 as they share the same structure and media material as described in claim 1. MPEP 2112.01(I).
Claim 5 describes the air filtration media element of claim 1, the first plurality of flutes is arranged in a first plurality of layers of the fluted media, and the second plurality of flutes is arranged in a second plurality of layers of the fluted media. 
Brown’s filtration media 400 has a first plurality of flutes 406 arranged in a first plurality of layers and a second plurality of flutes 408 arranged in a second plurality of layers. Brown Fig. 4, [0004]. 

    PNG
    media_image3.png
    523
    932
    media_image3.png
    Greyscale

Claim 6 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 10 to 90 percent of the volume of the media element, and the second plurality of Claim 7 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 20 to 40 percent of the volume of the media element, and the second plurality of flutes comprises from 60 to 80 percent of the volume of the media element. Claim 8 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 40 to 60 percent of the volume of the media element, and the second plurality of flutes comprises from 60 to 40 percent of the volume of the media element. 
Brown does not explicitly disclose the volume ratio between first plurality of flutes 406 and second plurality of flutes 408. However, Brown discloses that the volume asymmetry measures the media volume ratio of the larger media volume bounded by the flute peaks to the smaller media volume bounded by opposite flute peaks.  Brown [0059]. Brown also discloses that media volume asymmetry is beneficial for improved fluid flow and improved loading performance. Brown [0060]. 
It would have been obvious to use routine experimentation to optimize the volume ratio of first plurality of flutes 406 and second plurality of flutes 408 to be within the range disclosed in claims 6–8 for enhanced filter performance. MPEP 2144.05(II). Additionally, instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2144.05(III)(A).
Claim 9 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 10 to 90 percent of the media surface area of the media element, and the second plurality of flutes comprises from 90 to 10 percent of the media surface area of the media element. Claim 10 describes the air filtration media element of claim 1, the first plurality of Claim 11 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 40 to 60 percent of media surface area of the media element, and the second plurality of flutes comprises from 60 to 40 percent of the media surface area of the media element.
Brown does not explicitly disclose the surface area ratio between first plurality of flutes 406 and second plurality of flutes 408. In the analogous art of fluted filtration media, Rocklitz discloses that increasing the surface area of the media can enhance the filtration performance. Rocklitz [0083]. 
It would have been obvious to use routine experimentation to optimize the surface area ratio of first plurality of flutes 406 and second plurality of flutes 408 to be within the range disclosed in claims 9–11 for enhanced filter performance. MPEP 2144.05(II). Additionally, instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2144.05(III)(A).
Claim 12 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 10 to 90 percent of the inlet face of the media element, and the second plurality of flutes 20comprises from 90 to 10 percent of the inlet face of the media element. Claim 13 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 20 to 40 percent of the inlet face of the media element, and the second plurality of flutes comprises from 60 to 80 percent of the inlet face of the media element. Claim 14 describes the air filtration media element of claim 1, the first plurality of flutes comprises from 40 to 60 
Brown does not explicitly disclose the inlet face ratio between first plurality of flutes 406 and second plurality of flutes 408. In the analogous art of fluted filters, Decoster discloses that the inlet faces affects filter performance. Decoster [0288]. 
It would have been obvious to use routine experimentation to optimize the inlet face ratio of first plurality of flutes 406 and second plurality of flutes 408 to be within the range disclosed in claims 12–14 for enhanced filter performance. MPEP 2144.05(II). Additionally, instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2144.05(III)(A).
Claim 15 requires that the air filtration media element of claim 1, further comprises a third plurality of flutes arranged in parallel flow with the first and second plurality of flutes. The first, second, and third plurality of flutes exhibit differences in flute shape, flute size, flute height, flute width, flute length, cross-flute area, or filter media. 
Brown’s filter media pack 400 further comprises a third plurality of flutes (the flute between protrusions 417 and 418) arranged in parallel flow with the first and second plurality of 

    PNG
    media_image4.png
    482
    640
    media_image4.png
    Greyscale

Claim 16 describes the air filtration media element of claim 1. The air filtration media element further comprises a third plurality of flutes arranged in parallel flow with the first and second plurality of flutes. Each of the first, second, and third pluralities of flutes is arranged in a separate plurality of layers. 
Brown’s first, second and third pluralities of flutes is arranged in a separate plurality of layers. Brown Fig. 4. Additionally, the third plurality of flutes (i.e., the flutes between 

    PNG
    media_image5.png
    486
    834
    media_image5.png
    Greyscale


Claim 17 describes the air filtration media element of claim 16, the separate plurality of layers media is arranged in a wound or stacked configuration. Brown’s separate plurality of layers media 400 can be arranged in a stacked configuration as shown in Brown Fig. 18, [0083]. 
Claim 18 describes the air filtration media element of claim 1, the differences in flute shape, flute size, flute height, flute width, flute length, cross-flute area or filter media are regular and repeating. Brown shows that the differences of flute 406 and 408 in flute shape, flute size, 
Claim 21 describes the air filtration media element for removal of particulates from an airstream of claim 1. The closures comprise glue beads. 
Brown discloses that the plug could be a bead seal, which is glue beads. Brown [0066]. 
Claim 22 describes the air filtration media element for removal of particulates from an airstream of claim 1. The closures comprise compressed media. 
While modified Brown does not explicitly teach that the closures comprise compressed media, Wagner discloses a crushed upstream edge (i.e., compressed media). Wagner Fig. 15, [0047]. Wagner also discloses that the pressure drop across the filter with a crushed media is reduced as compared to the standard fluted filter configuration while having the same volume and nominal flute size. Id. at [0050]. It would have been obvious to include Wagner’s crushed media (i.e., compressed media) in modified Brown for the disclosed benefits. 

Response to Arguments
Claim Rejections - 35 USC §103
 Applicant traverses the rejection under 35 USC §103 over Brown in view of Wagner. Applicant Rem. dated Nov. 15, 2021 (“Applicant Rem.”) p. 9. The applicant argues that pending claims characterize a media in which there are two sets of flutes that have openings at the front face of the element along with a closure near the back face of the element. Id. at p. 10. The applicant further argues that there is no teaching of the first and second plurality of flutes contain closures proximal the common downstream face. Id. The applicant argues that Brown teaches flutes 406 with downstream closures and flutes 408 with upstream closures. Id. The applicant cited to Brown [0058], [0059] and [0064]. The applicant further argues that Brown does not Id. Additionally, the applicant argues that Wagner is similar to Brown and there is no teaching of a first and second plurality of flutes that contain closures proximal the common downstream face. Id. at p. 11. In view of these arguments, the applicant requests a Notice of Allowance. Id. at p. 12. 
The examiner does not agree with the applicant’s arguments. After carefully reading Brown’s [0058], [0059] and [0064], the examiner could not find statement supporting applicant’s arguments regarding that Brown’s first flutes 406 are closed downstream and Brown’s flutes 408 are closed upstream. The closures of Brown are taught in an alternative embodiment where Brown states that the upstream ends of either flutes 606 or 608 are typically plugged and additional plugging occurs at other locations along at least some of the flutes. Id. at Fig. 6, [0066]. Brown also teaches that the downstream end of the flutes 606 or 608 are plugged near the downstream end of the flute. Id. In reading these statements of Brown, the examiner concludes that it would have been a routine engineering choice to plug at least some of the first and second flutes proximal the common downstream face for purposes such as creating flute channel volume asymmetry, which is related with upstream and downstream open media volume. Id. at [0059]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Rocklitz reference is the PB-13 reference cited in the IDS dated Oct.07, 2019.